79715: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








21-27482: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 79715


Short Caption:BOLDEN (JASON) VS. STATECourt:Supreme Court


Related Case(s):82090, 82306


Lower Court Case(s):Clark Co. - Eighth Judicial District - C334635Classification:Criminal Appeal - Other - Direct


Disqualifications:Case Status:En Banc Reconsider Filed


Replacement:Panel Assigned:
					En Banc
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


AppellantJason J. BoldenBenjamin J. Nadig
							(Law Office of Benjamin Nadig, Chtd.)
						


RespondentThe State of NevadaJohn T. Afshar
							(Clark County District Attorney)
						Alexander G. Chen
							(Clark County District Attorney)
						Aaron D. Ford
							(Attorney General/Carson City)
						





Docket Entries


DateTypeDescriptionPending?Document


10/01/2019Filing FeeAppeal Filing Fee waived.  Criminal. (SC)


10/01/2019Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (Docketing statement and Notice of Briefing Schedule mailed to counsel for appellant.) (SC)19-40726




11/08/2019Notice/OutgoingIssued Notice to File Docketing Statement. Due date: 10 days.  (SC)19-45954




11/18/2019Docketing StatementFiled Docketing Statement Criminal Appeals. (SC)19-47201




01/29/2020MotionFiled Appellant's Motion for Extension of Time to File Opening Brief and Appendix. (SC)20-04051




02/03/2020MotionFiled Court Reporter's Motion for Extension of Time to File Transcript. (SC).20-04652




02/13/2020Order/ProceduralFiled Order Granting Motions. Court Reporter Brittany Amoroso's Certificate of Delivery of Transcripts due: March 23, 2020. Appellant's Opening Brief and Appendix due: April 28, 2020. (SC).20-05957




03/10/2020TranscriptFiled Notice from Court Reporter. Brittany Amoroso stating that the requested transcripts were delivered.  Dates of transcripts: 05/28/19, 0529/19, 05/30/19 and 07/23/19. (SC)20-09414




04/28/2020MotionFiled Appellant's Motion for Extension of Time to File Opening Brief and Appendix (Second Request). (SC).20-16076




05/08/2020Order/ProceduralFiled Order Granting Motion. Appellant's Opening Brief and Appendix due: June 29, 2020. (SC).20-17506




07/27/2020Order/ProceduralFiled Order to File Documents.  Appellant's Opening Brief and Appendix due:  14 days.  (SC)20-27316




07/29/2020Letter/IncomingFiled Proper Person Letter Regarding Appellate Counsel.  (SC)20-27676




07/29/2020Notice/OutgoingIssued Notice to Provide Proof of Service - Proper Person Letter Regarding Appellate Counsel Due date: 10 days.20-27680




08/07/2020Order/ProceduralFiled Order.  Appellant has filed a letter expressing concern that his appointed counsel has not communicated with him or filed the opening brief.  This court entered an order on July 27, 2020, directing appellant's counsel Benjamin J. Nadig to file the opening brief and appendix within 14 days. This court trusts that Mr. Nadig will comply with this court's order.  (SC)20-29158




08/10/2020BriefFiled Appellant's Opening Brief.  (SC)20-29405




08/10/2020AppendixFiled Appendix to Opening Brief - Vol. 2 of 3.  (SC)20-29407




08/10/2020AppendixFiled Appendix to Opening Brief - Vol. 1 of 3.  (SC)20-29408




08/10/2020AppendixFiled Appendix to Opening Brief - Vol. 3 of 3.  (SC)20-29409




08/28/2020Notice/IncomingFiled Proper Person Appellant's Notice to the Court as to Assigned Appointmant of Counsel for Direct Appeal. (SC)20-31801




08/28/2020Notice/OutgoingIssued Notice to Provide Proof of Service. Due date: 10 days. (SC)20-31804




09/08/2020Notice/IncomingFiled Notice of Appearance.  Deputy District Attorney John T. Niman Appearing as Counsel for Respondent.  (SC)20-33014




09/08/2020BriefFiled Respondent's Answering Brief.  (SC)20-33017




09/08/2020AppendixFiled Appendix to Answering Brief.  (SC)20-33019




09/09/2020Order/ProceduralFiled Order.  This court takes no action regarding appellant's "Notice to the Court as to Assigned Appointmant [sic] of Counsel for Direct Appeal."   (SC)20-33186




10/06/2020Letter/IncomingFiled Proper Person "Motion to Suspend Briefing and Direct Appeal, Dismiss Appellate Counsel and Appoint Alternative Appellate Counsel". (SC)20-36670




10/14/2020Order/ProceduralFiled Order Denying Motion. Appellant has submitted a pro se motion that requests the discharge of his appointed counsel and the appointment of a new attorney. The motion is denied. (SC)20-37667




10/23/2020Case Status UpdateBriefing Completed/To Screening.  No reply brief filed.  (SC)


11/10/2020Letter/IncomingFiled Proper Person Appellant's Memorandum to the Supreme Court. (SC)20-41188




11/10/2020Notice/OutgoingIssued Notice to Provide Proof of Service. Due date: 10 days.   Memorandum to the Supreme Court.20-41190




11/18/2020Order/ProceduralFiled Order. Appellant has filed a memorandum informing this court that his counsel has not provided him with copies of the documents filed in this appeal or his client file. This court takes no action regarding the memorandum, but trusts that counsel will provide appellant with copies and the file as appropriate. (SC)20-42040




11/24/2020Notice/IncomingFiled Proper Person Appellant's Certificate of Service - Memorandum to the Supreme Court.  (SC)20-42904




07/08/2021Opinion/DispositionalFiled Authored Opinion. "Affirmed." Before: Cadish/Pickering/Herndon. Author: Pickering, J. Majority: Cadish/Pickering/Herndon. 137 Nev. Adv. Opn. No. 28. NNP21-EC/KP/DH. (SC).21-19528




07/14/2021Letter/IncomingFiled Proper Person Appellant's Letter Counsel. (SC)21-20284




07/15/2021Order/ProceduralFiled Order.  This court issued an opinion affirming the judgment of conviction on July 8, 2021.  Appellant has filed a letter asserting that his attorney, Benjamin Nadig, has failed to communicate with him or to send him his files. This court trusts that Mr. Nadig will communicate with appellant as necessary and send appellant all necessary documents.  The clerk of this court shall provide appellant with a copy of this court's July 8, 2021, opinion.  (SC)21-20414




07/21/2021Post-Judgment PetitionFiled Appellant's Petition for Rehearing. (SC)21-21132




08/02/2021Order/ProceduralFiled Order Directing Answer to Petition for Rehearing.  Respondent's Answer due:  14 days.  (SC)21-22339




08/11/2021Post-Judgment PetitionFiled State's Answer to Petition for Rehearing. (SC)21-23318




09/23/2021Post-Judgment OrderFiled Order Denying Rehearing and Amending Opinion. On July 8, 2021, this court issued an opinion affirming the judgment of conviction in this matter, We now amend that opinion. On page 8 of the advance opinion, 491 P.3d at 26, the paragraph before subsection II.B is amended to add, after the third sentence: This evidence "was sufficient to show that a crime had been committed and that there were reasonable grounds to believe that [Bolden] had committed it." With these changes, we deny rehearing.  NRAP 40(c). (SC).21-27479




09/23/2021Opinion/DispositionalFiled Amended Authored Opinion. Before: Cadish/Pickering/Herndon. Author: Pickering, J. Majority: Cadish/Pickering/Herndon. 137 Nev. Adv. Opn. No. 28. NNP21-EC/KP/DH. (SC).21-27482




10/06/2021Order/Clerk'sFiled Order Granting Extension Per Telephonic Request. Appellant's petition for en banc reconsideration due: October 21, 2021. (SC)21-28721




10/21/2021Post-Judgment PetitionFiled Appellant's Petition for En Banc Reconsideration. (SC)Y21-30376




10/28/2021MotionFiled Motion for Permission to File Brief of Amici Curiae in Support of Appellant's Petition for En Banc Reconsideration. (SC)Y21-31169




10/28/2021BriefFiled Amicus Brief of Amici Curiae Clark County Public Defender, Clark County SPD and NACJ in support of Appellant's Petition for En Banc Reconsideration. (SC)Y21-31171




11/02/2021Order/ProceduralFiled Order Directing Answer to Petition for En Banc Reconsideration.  Respondent's Answer due:  14 days.  (SC)21-31542




11/03/2021MotionFiled State's Opposition to Amicus' Motion for Permission to File Brief of Amicus Curiae in Support of Appellant's Petition for En Banc Reconsideration. (SC)Y21-31648




11/08/2021MotionFiled Reply In Support of Motion for Leave to File Brief of Amici Curiae. (SC)Y21-32109




11/16/2021Post-Judgment PetitionFiled Answer to Petition for En Banc Reconsideration. (SC)21-32915





Combined Case View